Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 15, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  146104 & (16)(17)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  MAYOR OF THE CITY OF CADILLAC,                                                                            Brian K. Zahra,
           Petitioner-Appellant,                                                                                       Justices

  v                                                                  SC: 146104
                                                                     COA: 312803
                                                                     Wexford CC: 2011-023578-CZ
  JIM BLACKBURN,
           Respondent-Appellee.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the October 29, 2012 order of the Court of Appeals is
  considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  REVERSE the order of the Court of Appeals and REMAND this case to the Court of
  Appeals, which shall review the application for leave to appeal and decide whether to
  grant, deny, or order other relief in accordance with MCR 7.205(D)(2). The Court of
  Appeals has jurisdiction over the petitioner’s application for leave to appeal pursuant to
  Const 1963, art 6, § 10, MCL 600.308(2)(e), and MCR 7.203(B)(1).

          The motion to stay is GRANTED, and the proceedings in the Wexford Circuit
  Court are stayed pending the completion of this appeal. On motion of a party or on its
  own motion, the Court of Appeals may modify, set aside, or place conditions on the stay
  if it appears that the appeal is not being vigorously prosecuted or if other appropriate
  grounds appear.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 15, 2012                   _________________________________________
         h1115                                                                  Clerk